PER CURIAM.1
Jerome Montgomery was convicted of first-degree burglary, section 569.160;2 first-degree robbery, section 569.202; second-degree assault, section 565.050; and armed criminal action, section 571.015. Montgomery claims the trial court erred when it allowed the State to make an improper comment during closing argument. He also argues there was insufficient evidence to support the conviction for second-degree assault and the armed criminal action count related to the second-degree assault.
No jurisprudential purpose would be served by a written opinion. Rule 30.25(b).
The judgment is affirmed.
All concur.

. The appeal in this case was filed in the Court of Appeals, Eastern District. This Court transferred the case after opinion. Mo. Const, article V, section 10.


. All statutory references are to RSMo 2000.